TO BE PUBLISHED



                Supreme Court of Kentucky
                                2021-SC-0512-KB


  INQUIRY COMMISSION                                                       MOVANT




   V.                          IN SUPREME COURT




  BENJAMIN GERALD DUSING                                             RESPONDENT



                              OPINION AND ORDER

        Benjamin Gerald Dusing1 has been charged in KBA File 21-DIS-0187

and 21-DIS-0192 for violating provisions of SCR 3.130, the Kentucky Rules of

Professional Conduct.2 The Inquiry Commission, by and through the Office of

Bar Counsel, filed a Petition for Temporary Suspension of Dusing on November

12, 2021, as supplemented on December 29, 2021. Dusing, by counsel, filed a

Verified Response to the Petition on December 7, 2021, and also a Response to




        KBA Member No. 89178, with bar roster address of 809 Wright Summit Pkwy,
        1

Suite 120, Fort Wright, KY 41011.
      2 KBA File No. 21-DIS-0187 relates to a bar complaint filed by Michael Hild,

whom Dusing represented in a federal criminal trial in the Southern District of New
York. Hild’s complaint was attached to the Inquiry Commission’s Petition as Inquiry
Commission Exhibit 4. The record presented to this point does not include KBA File
No. 21-DIS-0192, but that file presumably is based on Dusing’s videos posted to
Facebook and threats to judicial staff and opposing counsel.
the Supplement on December 29, 2021.

      The Commission alleges that on November 2, 2021, Dusing posted a

video to Facebook that contained threats to Attorney Stephanie Dietz and a

Kenton Family Court staff attorney. That day, Judge Christopher J. Mehling,

Kenton Family Court, as well as Dietz and the staff attorney, watched the

video. Two days later, Judge Mehling issued an Order of Recusal in the two

cases then pending in his Family Court division involving Dusing. Judge

Mehling’s Order provided:

             This court conducted a hearing on November 2, 2021, at
      motion docket via Zoom on matters in both cases. At that time
      this court was shown a video that Ben Dusing posted on social
      media that morning. In that video Dusing claimed that this court
      was corrupt and directly threatened this court's staff attorney and
      Bakker's attorney [Dietz], each by name. He indicated he “would
      blow them up.” The video was quite disturbing. This court’s staff
      attorney was with me on the bench at the time and was physically
      upset during and after the playing of this video. She became
      fearful for her life. This court indicated at the time that the
      content of the video was threatening to the court, to the court’s
      staff attorney and to Bakker’s attorney. It was inappropriate and
      improper for anyone, let alone a member of the Kentucky Bar, to
      post such a video about a court proceeding in which he is involved.
      It clearly was meant to intimidate this court and this court’s staff
      and the attorneys involved in the cases with Dusing. The video
      was profanity laced. This court indicated that the video would be
      provided to the Commonwealth Attorney.
            This court, sua sponte, enters an order of recusal in each
      case. Consistent with the Supreme Court’s recent decision in
      Abbott, Inc. v. Guirguis, et al., 626 S.W.3d 475 (Ky. 2018), this
      court wishes to place on the record the reasons for this recusal.
      This court has labored for months with a deluge of motions from
      Dusing in both cases after this court held trials and ruled in each
      case. A multitude of appeals are pending. A petition for a Writ is
      pending in the Court of Appeals and this is the second petition for
      a Writ filed by Dusing. The first was denied. One request for
      recusal was rejected by the Chief Justice. At last count, ten
      motions for recusal in each case have been denied.

                                       2
              This court has attempted to do its duty in each case, be fair
      to all, hear the evidence and make rulings while following the law.
      This court still believes that this court can be fair and impartial[;]
      that is this court's duty. However, by making a direct threat to
      this court’s staff attorney this court believes that there will now be
      an appearance of impartiality regardless of the facts. KRS
      26A.015(2)(e) requires recusal if the judge “has knowledge of any
      other circumstances in which his impartiality might reasonably be
      questioned.” For this reason and this reason alone, this court now
      recuses in both cases.
             This court must observe that if any litigant can behave in
      this manner without any consequences, our justice system surely
      is in grave peril. This behavior is nothing more than bullying of a
      court by a litigant. This is magnified by the fact that the litigant is
      a lawyer authorized to practice law in this Commonwealth. If this
      behavior can stand with no consequence, then we might as well
      dismiss all of the ethics rules lawyers are to follow. Talk of civility
      by the bar[,] there has been none here. This court is quite
      reluctant to enter this order; on first blush the bully has won.
      However, this court believes that it is my duty to now recuse
      because of the appearance issue, even though it is self-created by
      Dusing. . . .

      The Inquiry Commission’s Petition emphasizes, as mentioned in Judge

Mehling’s Order, Dusing’s lengthy course of abusive and menacing behavior in

two family court cases that were pending before Judge Mehling: Dusing v.

Tapke, No. 15-CI-1945 (Kenton Fam. Ct. filed Nov. 20, 2015), and Bakker v.

Dusing, No. 19-CI-560 (Kenton Fam. Ct. filed Apr. 8, 2019). Significantly, on

April 5, 2021, Judge Mehling had entered extensive Findings of Fact,

Conclusions of Law, Orders and Judgment of Custody in Bakker. Judge

Mehling detailed Dusing’s extensive history of abusive conduct and physical

violence, including multiple death threats to Bakker, with whom he had

fathered a child. Judge Mehling described Dr. David Feinberg’s assessment of

Dusing as “demonstrat[ing] a person who is guarded, suspicious, hostile,


                                         3
insecure and mistrusting[.]”

      In its Supplement, the Commission filed the affidavit of Attorney Dietz in

which she detailed her professional credentials, involvement in the Bakker

case, and her viewing and perception of Dusing’s November 2 video. Dietz

described Dusing’s behavior similarly to Judge Mehling’s description:

psychological, physical and legal abuse. Dietz additionally detailed her “utter

fear” of Dusing and her consequent actions to protect herself.

      The Commission’s Petition also included Hild’s notarized bar complaint

against Dusing.3 Hild alleges misconduct by Dusing in representing Hild in a

federal criminal trial in New York,4 including solicitation of representation,

actual conflict of interest, misappropriation of funds, dishonesty and

incompetence. Hild’s complaint includes the following allegation:

             Dusing’s lack of preparation, poor performance at my trial,
      visible consumption of prescription drugs with runs to the
      pharmacy by his staff, are cause for grave concern now that I
      understand those prescription bottles to have contained
      amphetamines. . . . In fact, I remember Mr. Dusing stating during
      the trial that he was “back in business” after clutching a large
      prescription bottle that his paralegal just retrieved from the
      pharmacy for him. This was after a terrible performance at my
      trial when Mr. Dusing was unprepared, disheveled, seemed to have
      trouble collecting his thoughts, and failed to find the right words to
      piece together full sentences when questioning witnesses.

      In response, Dusing, by counsel, admits that he posted the November 2

video, but states that it cannot be considered to convey a physical threat, but




      3Both Hild’s bar complaint and Dietz’s affidavit are supporting affidavits within
the meaning of SCR 3.165(1).
      4   United States v. Hild, No. 19-CR-602-RA (S.D.N.Y.).

                                            4
rather expressed his aspirational goal to clean up the “preferential justice” and

corruption in the Kenton Family Court and his vow to use all legal means at

his disposal to do so. His view of this and his 40 to 50 other videos is “to

highlight examples of what [Dusing] views as corruption so there is public

awareness and understanding . . . so that steps might be taken to correct the

problem.” Dusing admits he used the phrase “give me a reason to blow your

asses up” but argues that it was not intended literally, but figuratively “about

taking formal legal and disciplinary action against them[,]” as demonstrated by

the immediately following statements in the video. Dusing, thus, summarizes

that “[w]hile his language was unprofessional, it did not evidence a substantial

threat of harm to Ms. Dietz or Ms. Keyes[, Judge Mehling’s staff attorney].”

After Dusing learned that Dietz felt threatened by the video, he deleted it from

his Facebook page.

      Dusing denies addiction to alcohol, illegal or prescription drugs, and

states that he has been clean and sober for 19½ years and has participated

with KYLAP since becoming a member of the bar, initially as a monitor for

impaired lawyers and more recently as a member of the KYLAP Commission.

Dusing acknowledges a diagnosis of attention-deficit/hyperactivity disorder

(ADHD) for which he takes Adderall, as prescribed by Dr. Andrew Klafter.

      Dusing denies the allegations made by Hild. Dusing states that the drug

referred to by Hild was the Adderall prescription.

      Dusing denies mental disability, and states that he has been seeing his

mental-health service provider, Dr. Klafter, for almost a decade on a weekly

                                        5
basis. He describes the allegations against his mental health as a “routine ‘go-

to’” by his ex-wife and ex-fiancée. Dusing cites evaluations by Kerrie

Brittingham and Dr. Stuart Bassman as further evidence of his mental health;

he claims Dr. Feinberg’s opinion should carry little weight, based on

insufficient observation and bias.

      Finally, Dusing concludes that the allegations of Dietz and Hild are the

result of “an alignment of interests and serious common incentive to work

together to attack Mr. Dusing and assail his character and credibility.”

      SCR 3.165 sets forth the parameters for a motion for temporary

suspension. The rule provides:

      (1)    On petition of the Inquiry Commission, authorized by its
      Chair, or the Chair's lawyer member designee, and supported by
      an affidavit, an attorney may be temporarily suspended from the
      practice of law by order of the Court provided:

      . . .

      (b)    It appears that probable cause exists to believe that an
      attorney's conduct poses a substantial threat of harm to his clients
      or to the public;

      ...

      (d)   It appears that probable cause exists to believe that an
      attorney is mentally disabled or is addicted to intoxicants or drugs
      and probable cause exists to believe he/she does not have the
      physical or mental fitness to continue to practice law. If the attorney
      denies that he/she is mentally disabled or denies that he/she is
      addicted to intoxicants or drugs, the Court may order the attorney
      to submit to a physical or mental examination by a physician or
      other health care professional appointed by the Court. The
      examining health care professional shall file with the Clerk of the
      Court a detailed written report setting out the findings of the health
      care professional, including results of all tests made, diagnosis and
      conclusions, together with like reports of all earlier examinations by

                                        6
      any health care professional of the same condition. The Clerk of the
      Court shall furnish a copy of the examining health care
      professional's entire report to the attorney and to Bar Counsel. The
      Court may order the attorney to produce to the Court and Bar
      Counsel any relevant medical, psychiatric, psychological or other
      health care or treatment records, including alcohol or drug abuse
      patient records, evidencing prior or ongoing treatment for mental
      disability or addiction to drugs or to execute appropriate releases
      which would comply with applicable federal and state law in order
      to permit the treating health care professional to release those
      records to the Court and Bar Counsel. Any such order and the
      resulting records regarding the treatment shall be confidential and
      sealed in the record.

      The Commission has established probable cause to believe that Dusing’s

conduct poses a substantial threat of harm to his clients or to the public.

Dusing admits making and posting the threatening video with respect to Dietz

and Keyes. While he attempts to rationalize the video, Dusing does not deny

threats and abuse to Bakker as found by Judge Mehling. The issue before us

is not whether Dusing is, in fact, a threat to his clients or the public, or

whether, in fact, he is mentally disabled or is addicted to intoxicants or drugs

and has the mental fitness to continue to practice law. The issue is whether

the Commission has established “that probable cause exists to believe” those

facts exist. From the record before us, the Commission has presented enough

information to establish probable cause for us to believe either that Dusing

poses a substantial threat of harm to his clients or the public or that he is

mentally disabled and lacks the mental fitness to continue to practice law.

      ACCORDINGLY, IT IS HEREBY ORDERED as follows:

      1. Benjamin Gerald Dusing is temporarily suspended from the practice of

law in the Commonwealth of Kentucky, effective from the date of entry of this


                                         7
order, such temporary suspension from the practice of law to continue until

further orders of this Court.

      2. Under SCR 3.165(1)(d), within 90 days from the date of entry of this

order, Dusing must submit to a full psychological evaluation, at his own

expense, to be performed by his choice of one of the following providers:

      Dr. Michael H. Cecil
      Louisville Neuropsychology
      8401 Shelbyville Road #216, Louisville, KY 40222
      (502) 254-1001

      Paul Anthony Ebben, Psy.D.
      151 North Eagle Creek Drive, Suite 102
      Lexington, KY 40509
      (859) 264-0267

      Thomas Sullivan, Ph.D.
      2810 Mack Road
      Fairfield, OH 45014
      (513) 346-3811

      3. Dusing’s chosen health-care professional shall submit to the Clerk of

the Supreme Court of Kentucky at the address below a detailed written report

setting out the findings of the health care professional, including results of all

tests made, diagnosis and conclusions, bearing upon Dusing’s mental fitness

to continue in the practice of law:

      Kelly Stephens
      Clerk of the Supreme Court of Kentucky
      State Capitol, Room 235
      700 Capital Ave.
      Frankfort, KY 40601-3415

      4. Dusing must sign all appropriate releases to comply with all applicable

federal and state laws to permit his chosen health-care professional to release

all records generated in connection with any psychological evaluation of
                                         8
Dusing.

      5. Disciplinary proceedings against Dusing may be initiated by the

Inquiry Commission under SCR 3.160, unless already begun or unless Dusing

resigns under terms of disbarment.

      6. Under SCR 3.165(5), Dusing must, within 20 days of the date of the

entry of this Opinion and Order, notify in writing all clients of his inability to

provide further legal services and furnish the Director of the Kentucky Bar

Association with copies of all such letters.

      7. Under SCR 3.165(6), Dusing must immediately, to the extent

reasonably possible, cancel and cease any advertising activities in which he is

engaged and remove his name from any firm with which he is associated.

      All sitting. All concur.

      ENTERED: February 24, 2022.



                                       ________________________________________
                                       CHIEF JUSTICE




                                          9